In an action for a partition and an accounting, the plaintiffs appeal, as limited by their brief, from stated portions of a judgment of the Supreme Court, Queens County (Joseph G. Golia, J.), entered July 21, 2009, which, inter alia, upon an order entered May 5, 2009, granting the defendants’ cross motion to confirm a referee’s report, is in favor of the defendants and against them in the principal sum of $18,697.05.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
In this partition action, a referee was appointed to hear and report with respect to an accounting of the rents collected, expenses paid, interests of creditors, and the parties’ contributions and withdrawals from the subject property. After a hearing, the Referee, based upon the conflicting testimony of the parties, found that the plaintiffs were entitled to the sum of $3,500 for renovations of the basement, but were not responsible for the renovations of certain other apartments in the building. The Referee further found that the defendants were entitled to compensation of the sum of $100 per week for the services of the defendant Manuel Yetemian in acting as building manager and superintendent. These determinations, which were confirmed by the Supreme Court, are supported by the evidence in the record.
The Referee’s determination not to award any reimbursement for personal property, on the ground that such a determination would be beyond the scope of the authority granted to *624the Referee pursuant to the order of reference, was proper (see First Data Merchant Servs. Corp. v One Solution Corp., 14 AD3d 534, 535 [2005]).
The parties’ remaining contentions are without merit. Fisher, J.E, Lott, Austin and Sgroi, JJ., concur.